                               UNITED STATES DISTRICT COURT
                                        Eastern District of Wisconsin
                                       U.S. Probation / Pretrial Services
Michael K. Klug                            "Together Making a Difference"
Chief U.S. Probation Officer

517 E. Wisconsin Avenue                                                                      125 South Jefferson Street
Room 001                                                                                                     Suite 301
Milwaukee, WI 53202                                                                              Green Bay, WI 54301
Main: 414-297-1425                                                                                Main: 920-884-7780
Toll Free: 888-289-8386                                                                       Toll Free: 866-350-2586
Fax: 414-297-1989                                                                                  Fax: 920-884-7786

Reply to: Milwaukee

        John Miller Ragland
        c/o Kathleen Quinn


        Re: United States v. Ragland,18-CR-208

        Dear Mr. Ragland:

               You have been charged with a violation of Federal law. The enclosed summons/notice
        requires you to appear before a U. S. Magistrate Judge who will set conditions for your release
        pending trial. This office is responsible to the Judge, not the government’s prosecutor. Our
        function is to assist the Court in arriving at a fair and reasonable decision as to bail.

                It is very important you call Amy or Jill with Pretrial Services at 414-297-1928 at your
        earliest convenience to arrange for an interview with a Pretrial Services Officer. The officer
        will ask you a number of questions regarding your personal history and ties to the community.
        You should not discuss the facts or circumstances of the offense or offenses for which you
        have been charged. The information you provide will be verified and included in a report
        which will be given to the Judge prior to your appearance in court.

                To expedite the interview, please complete the enclosed Pretrial Services Interview
        Worksheet and bring it with you to the interview with the Pretrial Services Officer. We have
        also enclosed a form giving examples of documentation which you must provide to the Pretrial
        Services Officer at the time of the interview. The information you provide will be used only
        for the purpose of setting the conditions of your release pending trial/sentence and shall
        otherwise be confidential. The report will be made available to you, your attorney, and the
        attorney for the government.

               Please feel free to consult with your attorney prior to responding to this letter. If you
        cannot afford to hire an attorney, we will assist you in applying for appointment of counsel at
        the government’s expense.

                                                      Sincerely,


                                                      s/ Michael K. Klug
                                                      Michael K. Klug
                                                      Chief U. S. Probation Officer
        Enclosures
                  Case 2:18-cr-00208-PP Filed 11/26/18 Page 1 of 18 Document 3-1
       INSTRUCTIONS TO PERSONS REFERRED TO PRETRIAL SERVICES

        To assist this office in verifying the information the Court will use in determining your
suitability for bail, some proof of background information will be necessary.

       If you plan to apply for court-appointed counsel, you must make every effort to produce proof
of your financial condition.

       If there is a potential conflict between your providing any portion of this information and the
charges you face, the Pretrial Services Officer may exempt you from providing the information. Please
consult with your attorney and the Pretrial Services Officer.

        Please bring to your interview with the Pretrial Services Officer any of the following that
pertain to you:


•      Driver's license
•      Birth or baptismal certificate
•      School diplomas
•      Proof of residence (rent receipts, property and mortgage papers, etc.)
•      Draft registration card
•      Military discharge certificate (DD-214)
•      Military disability information (C-number)
•      Seaman's papers
•      Marriage certificate
•      Divorce decree
•      Social Security number
•      Income tax reports for the last three years
•      Any relevant financial records
•      Employment verification (pay stubs)
•      Union, lodge, or club cards
•      Immigration papers or passport
•      Naturalization papers
•      Professional papers (certificates, licenses, or permits)
•      Car registration papers
•      Medical reports (if relevant to your present state of health)
•      Department of Welfare records

Other papers:




         Case 2:18-cr-00208-PP Filed 11/26/18 Page 2 of 18 Document 3-1
PS2
(Rev. 03/10)                                         United States District Court
                                                  Worksheet for Pretrial Services Report
PACTS Client ID No.:            Docket/Defendant No.:         Arrest Date:              Interviewing Officer:             Interview Date:


                                                  CLIENT PERSONAL DATA - General
Prefix:                Title: (Dr., PhD., etc.)      Court Name: First             Middle               Last                       Generation

SSN/EIN:                                             State Identification No.:                        FBI No.:

Register/Marshal’s No.:                              ICE (INS) No.:                                   Driver’s License No.: (Include state)


                  CLIENT PERSONAL DATA - Alternate Names and Ids (If more than three, attach list)
First                     Middle                    Last                         Generation              Also Known As             Maiden Name
                                                                                                         Alternate Name            True Name
First                     Middle                    Last                         Generation              Also Known As             Maiden Name
                                                                                                         Alternate Name            True Name
First                     Middle                    Last                         Generation              Also Known As             Maiden Name
                                                                                                         Alternate Name            True Name
Alternate IDs: (List any other alien numbers, state ID numbers, SSNs, DOBs)


Distinguishing Characteristics: (Scars, tattoos, etc.)


                                          CLIENT PERSONAL DATA - Demographics
Sex: (Check one)       Race: (Check one)                                  Hispanic: (Check one)       Height:              Weight:
    Female                American Indian or Alaska Native                   Hispanic
    Male                  Asian                                              Non-Hispanic             Age:                 Date of Birth:
    Unknown               Black or African American                          Unknown
                          Native Hawaiian or Other Pacific Islander
                          Other Race                                      Eye Color:                  Hair Color:
                          Unknown                                           Blue          Brown          Black               Blonde
                          White                                             Green         Hazel          Brown               Grey
                                                                            Other                        None                Other
                                                                                                         Red                 White


Place of Birth:                    Country of Birth:         Citizenship: (Check one)                 Immigration Status: (Check one)
                                                                U.S. Citizen       U.S. National         Humanitarian Migrant (Refugee)
                                                                Naturalized U.S. Citizen                 Illegal Alien
                                                                Citizen of Another Country               Permanent Resident (green card)
                                                                Unknown                                  Temporary Visa (travel, student, emp.)
                                                                                                         Unknown
Do you possess a passport/visa?            Yes        No     Country of Citizenship:                  Date Naturalized:
Location:
Have you traveled outside the United States?

Date Immigrated to the United States:                                        Date Entered the United States:

                                              CLIENT PERSONAL DATA - Remarks
                                                                                                   Include in PACTS?         Yes       No




                    Case 2:18-cr-00208-PP Filed 11/26/18 Page 3 of 18 Document 3-1
PS2                                                                                                                                  Page 2
(Rev. 03/10)

                                             CLIENT PERSONAL DATA - Addresses
Current Address:                                                                  Phone (Residence):           Phone (Mobile):

City:                               State:                  Zip Code:             County:                      Phone (Pager/Fax):


Address Type:                       Date Moved to This Address (From Date):                                    E-Mail:
   Residence
   Legal Address
    Mailing Address                 Time in Community of Residence: (Client Personal Data/Profile)


Name on Lease/Mortgage:                                      Name on Utilities:                     Monthly Payment:


Have you ever lived outside the state/country?        Yes      No       Do you own any firearms?                           Yes      No
Explain:                                                                Are there any firearms where you live?             Yes      No
                                                                        Any dogs or dangerous animals where you live?      Yes      No


           Other/Prior Residences                    Start Date                   End Date                       With Whom?




                                             CLIENT PERSONAL DATA - Collateral Contacts
                                                 (Family, Friends, Other Frequent Contacts, etc.)
(Check box if living with defendant)

            Name/Age                    Relationship/Frequency              Citizenship          Address and        Miscellaneous Notes/
                                               of Contact                     Status            Phone Number           Occupation




                    Case 2:18-cr-00208-PP Filed 11/26/18 Page 4 of 18 Document 3-1
PS2                                                                                                                                       Page 3
(Rev. 03/10)

                                              MARITAL HISTORY (Including cohabitation)
(Check box if living with defendant)


Current Marital Status:         Cohabiting         Divorced        Married         Separated       Single      Widowed         Unknown
(Current Personal Data/Profile)

               Name                    Marital Status          Citizenship             Address/                 Dates of             No. of
                                                                                     Telephone No.              Marriage            Children
               Current:




                                                                  CHILDREN

(Check box if living with defendant)

  Name/Age of Children                 Children Live           Citizenship             Address/              Frequency of           Support?
                                       With Whom?                                    Telephone No.             Contact




                                         EDUCATION                                                           MILITARY HISTORY
Education Level: (Client Personal Data/Profile)                                                      Branch of Service:
    No High School Diploma/GED              Some College               Doctorate
    Graduate Equivalency                    Associate Degree           Unknown                       Dates of Service:
    Vocational/Apprentice Graduate          Bachelor’s Degree
    High School Diploma                     Master’s Degree                                          Type of Discharge:


Date Education Obtained/Last Year Attended:                                                          Were you court-martialed?
Name/Location of Current School:                                                                        Yes       No
Grade Completed:                                                                                     Was any disciplinary action taken?
Certificates/Degrees:

English Language Skills: (Client Personal Data/Profile)

    Fluent in English as Primary Language                     Mute - Fluent in International Sign Language

    Fluent in English as Secondary Language                   Mute - Limited or No Fluency in International Sign Language

    Limited Fluency in English                                Unknown

    No Fluency in English                                     Primary Language (if not English):




                      Case 2:18-cr-00208-PP Filed 11/26/18 Page 5 of 18 Document 3-1
PS2                                                                                                                                    Page 4
(Rev. 03/10)

                                    CURRENT EMPLOYMENT/UNEMPLOYMENT
                                  (Client Personal Data - Employment/Unemployment)

                                                                  Reasons for Unemployment: (Code as excused in PACTS)
Start Date of Unemployment:                                           Caregiver         Long-Term Treatment
                                                                      Court Order       Retired
                                                                      Disabled          Student
                                                                      Homemaker         Other:
                                                                      Looking for Work (Code as not excused in PACTS)
Company Name:                       Self-Employed?                Address (Street):

Start Date:                    Phone No.:                         City:               State:           Zip Code:        County:

Hours Per Week:                                                   Gross Income for This Employment:

Occupation:                    Job Title:                         $                                   Hourly            Semi-Monthly
                                                                                                      Weekly          Monthly
How Long Employed?             Work Hours:                                                            Biweekly          Yearly

Can you return to your job?                                       Does your employer know about your arrest?        Yes         No
    Yes        No      Unknown                                    Can your employer be contacted?          Yes      No
Supervisor’s Name:             Supervisor’s Title:                Supervisor’s Phone No.:        Supervisor’s Cell/Pager No.:


Vocational/Training Skills: (Check all that apply) (Client Personal Data/Profile)

    Architecture and Engineering                Finance                                     Military Service
    Arts, Design, Entertainment and Media       Food/Lodging Services                       Office/Clerical/Administrative Support
    Child/Adult Care                            Healthcare                                  Production/Assembly
    Community and Social Services               Janitorial/Cleaning Service                 Sales
    Computers and Mathematics                   Laborer                                     Tradesman (Electrician/Plumber/Mechanic)
    Construction and Extraction                 Landscape/Ground Maintenance                Transportation and Material Moving
    Cosmetology/Barber                          Legal                                       Other
    Data Processing - Education, Training,      Life, Physical, and Social Science
   Library Science                              Management
    Farming, Fishing, Forestry

                                            PREVIOUS EMPLOYMENT/UNEMPLOYMENT

Start and End Dates           Name of Employer/                   Address of Employer                Nature of Work, Hours Per Week,
                                Unemployed                                                             Salary, Reason for Leaving




                    Case 2:18-cr-00208-PP Filed 11/26/18 Page 6 of 18 Document 3-1
PS2                                                                                                                                      Page 5
(Rev. 03/10)

                                                     FINANCIAL INFORMATION
EMPLOYMENT INCOME:                                   Other Source of Income: (Client Personal Data/Employment)

Yearly/Monthly/Weekly $                              Alimony                   $                  Payback on Loans               $
                                                     Child Support             $                  Retirement Pension             $
PAYMENT METHOD: (Circle One)                         Disability Insurance/     $                  Severance Pay                  $
Cash Check   Commission      Other                     Employee Benefit                           Trust                          $
                                                     Dividend                  $                  Unemployment Comp.             $
SPOUSE/SIGNIFICANT OTHER’S                           Family Support            $                  Unknown                        $
OCCUPATION                                           Food Stamps               $                  Other                          $
                                                     Investments               $                  Social Security (retirement)   $
Yearly/Monthly/Weekly $                              Lawsuit Payout            $                  Social Security (disability)   $
Yearly/Monthly/Weekly $

                               ASSETS                                                    LIABILITIES              BALANCE            MONTHLY
                                                                                                                                     PAYMENT
Cash                                             $                           Rent or Mortgage Payment
Savings Account                                  $                           Other Mortgage
Checking Account                                 $                           Past Due/Pending Foreclosure?
Stocks/Bonds/Retirement Accounts?         Yes          No                          Yes       No
Describe:                                        $
                                                                             Utilities
                                                                             Groceries
                                                                             Child Care
Other Accounts                                   $                           Child Support (Ordered or
                                                 $                           Voluntary?)
                                                 $                           Alimony
Valuable Property (collections, jewelry, etc.)   $                           Personal Loans
Business Assets                                  $                           Business Liabilities

Motor Vehicles - Ownership                     Motor Vehicles - Loans/Leases
   Year           Make                   Model         Amount                              Creditor




Real Estate:                                                   Auto Insurance
Date Purchased:                                                Total Credit Card Debt
Address:                                                       School Loans
Current Market Value     $                                     Outstanding Medical Bills
Equity                   $                                     Outstanding Taxes/Fines/Restitution
Down Payment             $                                     Other Debts/Monthly Expenses

Have you ever filed for bankruptcy?          Yes       No      Type of Bankruptcy Filed:

Location of Court:                                             Year Filed:                            Amount Discharged: $
                                                            ADDITIONAL NOTES




                     Case 2:18-cr-00208-PP Filed 11/26/18 Page 7 of 18 Document 3-1
PS2                                                                                                                                            Page 6
(Rev. 03/10)

                                                                    HEALTH
                                                                Physical Health
Brief Description:



Physical Health Status: (Client Personal Data/Profile)
   Minor Medical Problems Only                                                         Diagnostic Evaluation or Specific Treatment in Progress
    Significant Medical Disorder (Under control but follow-up care required)           None
    One or More Chronic or Recurrent Medical Problems                                  Unknown
    Uncontrolled Significant Disorder
Names of Medications and Reason(s) for Use:



                                                                Mental Health
Current Mental Health Status: (Check all that apply) (Client Personal Data/Profile)
    No evidence of a current or past mental health condition.
    History of a mental health condition. No active symptoms.
    Mental health condition requiring ongoing treatment.
    Has been in therapy within the last 12 months for a mental health condition.
    Currently taking medication for a mental health condition (psychotropic drug).
    Has seen a physician within the last 12 months for a mental health condition.
    Has been hospitalized within the last 24 months for a mental health condition.
Have you ever seen a doctor for any emotional or psychiatric problems?        Yes        No         Unknown    If yes, when, where, and last visit?



Have you ever been hospitalized for emotional problems?              Yes        No           Unknown   If yes, when and where?



Have you ever thought of or attempted suicide?           Yes        No       Unknown If yes, when, and what method was used or thought of?



Have you ever been prescribed medication for emotional or psychiatric problems?                  Yes      No          Unknown
If yes, name of medication(s) and how long you used it:



Do you have current thoughts of suicide, hearing voices, or seeing things?             Yes       No      Unknown       If yes, explain.



Do you have a history of gambling?            Yes       No        Unknown
If yes, describe the type of gambling activities, frequency, and amount:



Do you have a history of domestic violence?           Yes       No           Unknown     Explain:



                                                         Mental Health Treatment
     Dates             Name of Program                   Location              Purpose         Inpatient/Outpatient      Completed? If no, why?
                                                                                                                             Yes          No

                                                                                                                             Yes          No


                     Case 2:18-cr-00208-PP Filed 11/26/18 Page 8 of 18 Document 3-1
PS2                                                                                                                                    Page 7
(Rev. 03/10)

                               SUBSTANCE ABUSE HISTORY (Client Personal Data/Profile)
         Drug Use                 Indicate Drugs of           Current      History of    Age Use    Last Used          Frequency Used
                               1st, 2nd, and 3rd Choice                                   Began
Alcohol
Amphetamines
Benzodiazepines
Cannabinoids
Club/Designer Drugs
Cocaine
Hallucinogens (PCP, LSD)
Heroin
Methamphetamines
Prescription Opiates
Other

                                                       Substance Abuse Treatment
          Substance Abuse Treatment History                   Current      History of                       Notes
                 (Check all that apply)
Inpatient Treatment

Outpatient Treatment

Self-Help (AA/NA)

Confined Treatment Program (BOP)


        Dates            Name of Program                  Location             Purpose         Inpatient/            Type of Discharge
                                                                                               Outpatient       (Satisfactory/Unsatisfactory)




If a drug test were taken today, would it reveal any illegal substance or medications?        Yes      No         Unknown
If so, what illegal drugs/medications?



Would you like to receive treatment?       Yes        No
                                                             ADDITIONAL NOTES




                      Case 2:18-cr-00208-PP Filed 11/26/18 Page 9 of 18 Document 3-1
PS2                                                                                                                                         Page 8
(Rev. 03/10)

                     SELF-REPORTED CRIMINAL HISTORY (including juvenile adjudications)
Date Arrested/Age                   Agency/Location                   Offense Charged and Bail             Disposition or Next Court Date




Probation/Parole History?        Where?                                                  Any violations?
   Yes       No


Probation/Parole Officer’s Name, Address, and Telephone No.:

Are you a member of, or have you ever been in a gang?         Yes          No

                  Gang Name                                      Initiation Date                              When did you get out?


Will this information bring harm to you or your family?       Yes          No

                                                             INTAKE - Prior Tab
Prior Failures to Appear:                            Prior Escapes:                              Prior Abscondings:

Prior Record                        Charges (No.)         Convictions (No.)     Drugs (No.)        Violent (No.)        Pending Cases (No.)
Misdemeanors
Felonies

                          INVESTIGATION - General Tab (Complete when an investigation is completed)

Docket No.: (e.g., 1:07M101 or 1:07CR101)                                                     Type of Investigation:     Pretrial Services
                                                                                                Material Witness         Pretrial Diversion
Investigation Officer:              Date Assigned:                        Date Due:                         Date Report Submitted:


Temporary Duty?        Yes       No
Judicial Officer: (Leave blank if pretrial diversion)                     Jurisdictional Authority:
                                                                              Court (District Court)        Other District
                                                                              Magistrate                    U.S. Attorney (Use for PTD)

                                                            ADDITIONAL NOTES




                   Case 2:18-cr-00208-PP Filed 11/26/18 Page 10 of 18 Document 3-1
PS2                                                                                                                                          Page 9
(Rev. 03/10)

                                                            INTAKE - Opening Tab
Case Activation Date: Assigned Officer:                                    Juvenile?          Yes         No     Sealed?          Yes       No


Was the instant offense committed while under the criminal justice system?             Yes       No

Was the case diverted post-charge?           Yes       No
Referral Type:                                           Type of Case: (Intake Type)                   Charging Document:

    Arrest                                                  Diversion                                       Citation
    Summons                                                 Material Witness                                Complaint
    Verbal Notice                                           Pretrial Services                               Indictment
    Writ-Release Not Possible                                                                               Information
                                                                                                            Not Applicable
                                                                                                            Violation Petition

Rule 5 Transfer In?              Rule 20 Transfer In?                                     Courtesy In?           Yes
                                                                                          (Transfer district information not required)
Transfer District:                        Transfer District Docket No.:                       Transfer District PACTS No.:


Arrest is used when: 1) the defendant appears in court following an arrest, with or without a warrant, 2) the defendant turns himself/herself in or
self-surrenders on a warrant. Writ is used when the defendant appears in federal court but remains under the jurisdiction of another agency with
no eligibility for release within 90 days. If the defendant appears pursuant to a writ but is eligible for release within 90 days, use “arrest.”
Verbal Notice is used when the defendant’s appearance in court is not a result of any of the above procedures–for example, if the defendant
voluntarily appears in court pursuant to agreement with the government and no formal summons, warrant, or writ has been issued.

                                                      INTAKE - Interview/Report Tab
Interview Status:                            When was a bail report submitted?                    How was the bail report submitted?
                                             (N/A if Report Type = None)                          (N/A if Report Type = None)
    Interviewed
    Refused Interview                              Pre-Initial Hearing
                                                                                                       Oral
    Unable to Interview                            Pre-Detention Hearing
                                                                                                       Written
                                                   Post-Release
Report Type:                                 PSO Recommendations:                                 AUSA Recommendations:

    Full                                           Detention                                           Detention
    Modified                                       Release With Supervision                            Release With Supervision
    Addendum (Rule 5)                              Release Without Supervision                         Release Without Supervision
    None                                           No Recommendations                                  No Recommendations
Defense Counsel’s Name and Telephone No.:                               AUSA’s Name and Telephone No.:


                                                INTAKE - Offense Tab/Charged Offense
Class of Offense:                                                                Felony-Class A - life or death
   Misdemeanor-Class A - 1 year or less but more than 6 months                   Felony-Class B - 25 years or more
   Misdemeanor-Class B - 6 months or less but more than 30 days                  Felony-Class C - Less than 25 years but 10 or more years
   Misdemeanor-Class C - 30 days or less but more than 5 days                    Felony-Class D - Less than 10 years but 5 or more years
   Infraction - 5 days or less, or no imprisonment is authorized                 Felony-Class E - Less than 5 years but more than 1 year
Citation: (In CM/ECF format)




                     Case 2:18-cr-00208-PP Filed 11/26/18 Page 11 of 18 Document 3-1
PS2                                                                                                                      Page 10
(Rev. 03/10)

                                          RELEASE/DETENTION ORDERS
      Hearing           Order Date   Release/Detention         Type of Bond       Release Date          Detained Due to/
                                         Outcome                (if released)                         Judge Issuing Order
Initial                                 Released               Collateral Bond                        Temporary Detention
                                        Detained               Percentage Bond                        Held for Detention Hearing
                                                                Personal                              Consent to Detention
                                                               Recognizance
                                                               Surety Bond                        Judge:
                                                               Unsecured Bond

Detention (if held)                     Released               Collateral Bond                        Preventive Detention
                                        Detained               Percentage Bond                         Flight  Danger     Both
                                                               Personal                               Consent to Detention
                                                              Recognizance
                                                               Surety Bond
                                                               Unsecured Bond                     Judge:




                                                      PSA SUPERVISION
Date Released to Pretrial      Supervising Officer:      Courtesy Pretrial Services    District Providing Courtesy Pretrial
Supervision:                                             Out?                          Services or Courtesy Diversion
                                                            Yes      No                Supervision:




PTD Months:                    PTD Expiration Date:




                      Case 2:18-cr-00208-PP Filed 11/26/18 Page 12 of 18 Document 3-1
PS2                                                                                                                                 Page 11
(Rev. 03/10)

                                     COURT-ORDERED RELEASE CONDITIONS
Check all conditions that were ordered by          SUPERVISION REPORTING/                        LOCATION/EMPLOYMENT
the court: (See PACTS Conditions Module             CUSTODIAN CONDITIONS                       ASSOCIATION RESTRICTIONS
for definitions)                                 Third-Party Custody                           Location Monitoring Program
                                                 Pretrial Services Supervision                 Stand-Alone Monitoring
                                                 Report Any Change of Address                  Location Monitoring - Other
                                                 Personal Reporting Frequency                  Re-Entry Center - Full Time
     TREATMENT/COUNSELING/                      Amount:                                        Re-Entry Center - Part Time
   TRAINING-RELATED CONDITIONS                      Daily        Weekly        Monthly         Work Release From Secure Facility
    Substance Abuse Evaluation                      Quarterly        Yearly                    Residential Requirements/Restrictions
    Drug Treatment                               Telephone Reporting Frequency                 Travel Restrictions
    Alcohol Treatment Only                      Amount:                                        Surrender Passport
    Substance Abuse Testing                         Daily        Weekly        Monthly
                                                                                               Obtain No New Passport
    No Tampering With Substance Abuse               Quarterly        Yearly
                                                                                               Employment Restrictions
Testing                                          Report to Law Enforcement                     Obtain and Maintain Employment
    No Illegal Use of Controlled Substances                                                    No Contact With Victim
    No Excessive Alcohol Use                    FINANCIAL/SERVICE-RELATED
                                                                                               No Contact With Minors
    Alcohol Abstinence                                     CONDITIONS
                                                                                               Association Restrictions
    DNA Testing                                   Restitution
                                                                                              Report Contact With Law
    Mental Health Treatment                       Community Service
                                                                                             Enforcement
    Mental Health Evaluation                      Other Financial Obligations
                                                                                              Weapons Restrictions
    Sex Offender Assessment                       Other Service Obligations
    Sex Offender Treatment                                                                    No Possession of Pornographic
    Life Skills Counseling                      SEARCH/SEIZURE COMPUTER                      Materials
    Education/Training Requirements                      CONDITIONS                           Other Location/Employment/
    Other Treatment/Training/Education                                                       Association Restrictions
                                                 Search/Seizure
                                                 Computer Search
                                                                                                          OTHER
                                                 Computer/Internet Restrictions
                                                                                               Other Condition:



                                                       INTAKE-Closing
Closing Date:                    Disposition:     Acquitted       Close-Courtesy Only        Deferred Judgment          Dismissed
                                                  Diversion Denied       Diversion Terminated by Gov’t      Execution of Sentence
                                                  Found NGBRI         Fugitive FTA     Other      PTD Satisfied     Transferred Out

Transfer District:               Docket No.:         Defendant No.:                         Voluntary Surrender Date:



                                                   ADDITIONAL NOTES




                     Case 2:18-cr-00208-PP Filed 11/26/18 Page 13 of 18 Document 3-1
PS2                                                                                                                             Page 12
(Rev. 03/10)

Check the appropriate charged classification/category/subcategory for the charged offense:
     Classification               Category            Subcategory         Classification             Category       Subcategory

Drugs                     Continuing Criminal Ent.                   Drugs                   Manufacture/Cult.     Other Drug


Drugs                     Dist./Trafficking          Cocaine         Drugs                   Manufacture/Cult.     Other Opiate


Drugs                     Dist./Trafficking          Heroin          Drugs                   Manufacture/Cult.     Prescription
                                                                                                                   Drugs

Drugs                     Dist./Trafficking          Marijuana       Drugs                   Other                 Cocaine


Drugs                     Dist./Trafficking          MDMA            Drugs                   Other                 Heroin

Drugs                     Dist./Trafficking          Meth.           Drugs                   Other                 Marijuana

Drugs                     Dist./Trafficking          Near a School   Drugs                   Other                 MDMA

Drugs                     Dist./Trafficking          Other Drug      Drugs                   Other                 Meth.

Drugs                     Dist./Trafficking          Other Opiate    Drugs                   Other                 Other Drug


Drugs                     Dist./Trafficking          Prescription    Drugs                   Other                 Other Opiate
                                                     Drugs

Drugs                     Dist./Trafficking                          Drugs                   Other                 Prescription
                                                                                                                   Drugs

Drugs                     Import/Export              Cocaine         Drugs                   Possession            Cocaine

Drugs                     Import/Export              Heroin          Drugs                   Possession            Heroin

Drugs                     Import/Export              Marijuana       Drugs                   Possession            Marijuana


Drugs                     Import/Export              MDMA            Drugs                   Possession            MDMA

Drugs                     Import/Export              Meth.           Drugs                   Possession            Meth.

Drugs                     Import/Export              Other Drug      Drugs                   Possession            Other Drug

Drugs                     Import/Export              Other Opiate    Drugs                   Possession            Other Opiate

Drugs                     Import/Export              Prescription    Drugs                   Possession            Prescription
                                                     Drugs                                                         Drugs

Drugs                     Manufacture/Cult.          Cocaine         Drugs                   Possession While in
                                                                                             Prison

Drugs                     Manufacture/Cultivation    Heroin          Drugs                   Use of a
                                                                                             Communication
                                                                                             Facility

Drugs                     Manufacture/Cult.          Marijuana

Drugs                     Manufacture/Cult.          MDMA            Financial Offenses      Access Devices


Drugs                     Manufacture/Cult.          Meth.           Financial Offenses      Concealment of
                                                                                             Assets

Financial Offenses        Copyright Infringement                     Financial Offenses      Gambling and
                                                                                             Lottery
Financial Offenses        Counterfeiting             Currency        Financial Offenses      Interstate Trans.



                     Case 2:18-cr-00208-PP Filed 11/26/18 Page 14 of 18 Document 3-1
PS2                                                                                                                             Page 13
(Rev. 03/10)

      Classification                  Category         Subcategory         Classification           Category          Subcategory

Financial Offenses          Counterfeiting           General         Financial Offenses     Misuse of Social
                                                                                            Security Number

Financial Offenses          Embezzlement             Bank            Financial Offenses     Money Laundering

Financial Offenses          Embezzlement             General         Financial Offenses     Receiving Stolen
                                                                                            Property

Financial Offenses          Embezzlement             Postal          Financial Offenses     Satellite Piracy

Financial Offenses          Engaging in Monetary                     Financial Offenses     Structuring
                            Transactions                                                    Transactions to Avoid
                                                                                            Reporting

Financial Offenses          Export/Import Monetary                   Financial Offenses     Tax                     General
                            Instruments

Financial Offenses          Failure to Pay Child                     Financial Offenses     Tax                     Evasion
                            Support

Financial Offenses          False Claims                             Financial Offenses     Tax                     Failure to File

Financial Offenses          False Financial                          Financial Offenses     Tax                     Liquor
                            Statements

Financial Offenses          Food Stamp Violation                     Financial Offenses     Tax                     Trafficking in
                                                                                                                    Contraband
                                                                                                                    Cigarettes

Financial Offenses          Forgery                  Checks          Financial Offenses     Theft                   Auto


Financial Offenses          Forgery                  General         Financial Offenses     Theft                   Bank

Financial Offenses          Forgery                  Instruments/    Financial Offenses     Theft                   From Firearms
                                                     Securities                                                     Dealer

Financial Offenses          Fraud                    Bank            Financial Offenses     Theft                   General

Financial Offenses          Fraud                    Bankruptcy      Financial Offenses     Theft                   Identification
                                                                                                                    Documents

Financial Offenses          Fraud                    Computer        Financial Offenses     Theft                   Identity

Financial Offenses          Fraud                    Credit Card     Financial Offenses     Theft                   Mail


Financial Offenses          Fraud                    General         Financial Offenses     Transportation of
                                                                                            Stolen Property

Financial Offenses          Fraud                    Healthcare      Financial Offenses     Worthless Checks

Financial Offenses          Fraud                    Housing         Immigration/Customs    False Statement in
                                                                                            Application of
                                                                                            Passport

Financial Offenses          Fraud                    Identity        Immigration/Customs    False Statements

Financial Offenses          Fraud                    Mail            Immigration/Customs    Fraudulent Papers

Financial Offenses          Fraud                    Passport        Immigration/Customs    Illegal Entry


Financial Offenses          Fraud                    Securities      Immigration/Customs    Illegal Reentry

Financial Offenses          Fraud                    Wire            Immigration/Customs    Illegal Reentry After
                                                                                            Deportation




                       Case 2:18-cr-00208-PP Filed 11/26/18 Page 15 of 18 Document 3-1
PS2                                                                                                                                 Page 14
(Rev. 03/10)

      Classification                  Category         Subcategory        Classification            Category             Subcategory

Immigration/Customs         Impersonation of U.S.                    Public Order           Criminal Mischief
                            Citizen
Immigration/Customs         Misuse of Passport                       Public Order           Damage to Property


Immigration/Customs         Other Immigration                        Public Order           Destruction of Mail

Immigration/Customs         Smuggling Aliens                         Public Order           Disorderly Conduct

Immigration/Customs         Smuggling Goods Into the                 Public Order           Environmental
                            United States                                                   Violations

                                                                     Public Order           Game Conservation
                                                                                            Acts

Obstruction/Escape          Bribery                                  Public Order           Interference With Flight
                                                                                            Crew


Obstruction/Escape          Contempt of Court                        Public Order           Lewd Conduct

Obstruction/Escape          Detention of Material                    Public Order           Misrepresentation of
                            Witness                                                         U.S. Employee
Obstruction/Escape          Escape                                   Public Order           National Parks
                                                                                            Violation

Obstruction/Escape          Evidence Tampering                       Public Order           Open Container
                                                                                            Violation
Obstruction/Escape          Failure to Appear                        Public Order           Other Public Order

Obstruction/Escape          General Obstruction                      Public Order           Prostitution
Obstruction/Escape          Harbor Fugitive                          Public Order           Public Intoxication

Obstruction/Escape          Juror Tampering                          Public Order           Trespassing
Obstruction/Escape          Mail Obstruction

Obstruction/Escape          Misprision of a Felony
Obstruction/Escape          Obstruct Justice                         Traffic/DWI            Driving Under the
                                                                                            Influence


Obstruction/Escape          Offense Committed While                  Traffic/DWI            Driving While License
                            on Release                                                      Suspended/ Revoked

Obstruction/Escape          Perjury                                  Traffic/DWI            Drunken Driving

Obstruction/Escape          Resisting Arrest                         Traffic/DWI            General Traffic

Obstruction/Escape          Witness Tampering                        Traffic/DWI            Leaving Scene of
                                                                                            Accident

Obstruction/Escape                                                   Traffic/DWI            Reckless Driving

Public Order                Accessory After
                            the Fact

Public Order                Adulteration of Food or                  Violence/Sex Offense   Animal Cruelty
                            Drug
Public Order                Civil Disorder                           Violence/Sex Offense   Arson
Public Order                Contraband in Prison                     Violence/Sex Offense   Assault                    Aggravated

Public Order                Contributing to the                      Violence/Sex Offense   Assault                    Attempted
                            Delinquency of a Minor                                                                     Murder




                       Case 2:18-cr-00208-PP Filed 11/26/18 Page 16 of 18 Document 3-1
PS2                                                                                                                                  Page 15
(Rev. 03/10)
      Classification                   Category           Subcategory         Classification           Category              Subcategory

Violence/Sex Offense        Assault                      General         Violence/Sex Offense   Murder                     Second Degree

Violence/Sex Offense        Assault                      Simple          Violence/Sex Offense   Negligent Homicide

Violence/Sex Offense        Assault                      With Battery    Violence/Sex Offense   Possession of Child
                                                                                                Pornography

Violence/Sex Offense        Assault                      With Weapon     Violence/Sex Offense   Racketeering

Violence/Sex Offense        Bank Robbery                 Armed           Violence/Sex Offense   Rape

Violence/Sex Offense        Bank Robbery                 Unarmed         Violence/Sex Offense   Robbery                    Armed

Violence/Sex Offense        Burglary                     Bank            Violence/Sex Offense   Robbery                    General

Violence/Sex Offense        Burglary                     General         Violence/Sex Offense   Robbery                    Motor Vehicle

Violence/Sex Offense        Burglary                     Postal          Violence/Sex Offense   Robbery                    Unarmed

Violence/Sex Offense        Burglary                     Residential     Violence/Sex Offense   Sexual Abuse

Violence/Sex Offense        Child Exploitation                           Violence/Sex Offense   Sexual Abuse of Minors


Violence/Sex Offense        Child Molestation                            Violence/Sex Offense   Stalking

Violence/Sex Offense        Child Trafficking                            Violence/Sex Offense   Threatening
                                                                                                Communications

Violence/Sex Offense        Domestic Violence            Child Abuse     Violence/Sex Offense   Transportation for
                                                                                                Prostitution

Violence/Sex Offense        Domestic Violence            Child Neglect   Violence/Sex Offense   Transportation of
                                                                                                Minors

Violence/Sex Offense        Domestic Violence            General         Violence/Sex Offense   Violation of Restraining
                                                                                                Order

Violence/Sex Offense        Domestic Violence            Spouse Abuse

Violence/Sex Offense        Extortion, Threats                           Weapons/Firearms       Armed Career
                                                                                                Criminal

Violence/Sex Offense        Failure to Register as Sex                   Weapons/Firearms       Concealed Weapon
                            Offender

Violence/Sex Offense        General Sex Offense                          Weapons/Firearms       During Crime of
                                                                                                Violence

Violence/Sex Offense        General Violence                             Weapons/Firearms       During Drug Offense

Violence/Sex Offense        Human Trafficking                            Weapons/Firearms       Export of
                                                                                                Weapons/Munitions

Violence/Sex Offense        Kidnaping                                    Weapons/Firearms       Export/Import

Violence/Sex Offense        Manslaughter                 General         Weapons/Firearms       Felon in Possession

Violence/Sex Offense        Manslaughter                 Vehicular       Weapons/Firearms       Import Explosives

Violence/Sex Offense        Murder                       General         Weapons/Firearms       Interstate Shipment

Violence/Sex Offense        Murder                       First Degree    Weapons/Firearms       Other Unlawful
                                                                                                Possession




                       Case 2:18-cr-00208-PP Filed 11/26/18 Page 17 of 18 Document 3-1
PS2                                                                                                     Page 16
(Rev. 03/10)
      Classification                 Category          Subcategory   Classification   Category   Subcategory

Weapons/Firearms            Other Weapon

Weapons/Firearms            Possession in Prison

Weapons/Firearms            Sell to Unauthorized
                            Person

Weapons/Firearms            Selling Defaced y
                            Firearms

Weapons/Firearms            Supplied to Drug
                            Traffickers

Weapons/Firearms            Transportation of Stolen
                            Weapons

Weapons/Firearms            Use/Distribution of
                            Explosives




                       Case 2:18-cr-00208-PP Filed 11/26/18 Page 18 of 18 Document 3-1
